DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figure 6 step 125 shows “pecified” instead of specified.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salgado et al. (US 5970224).
With respect to Claim 1, Salgado’224 shows an image forming apparatus (Figure 2 printer machine 12) comprising:
a job acceptor configured to accept a print job (Column 3, Lines 51-60 controller for facilitating placement of the jobs into the queue); 
an order determiner configured to determine an order of execution of the job accepted by the job acceptor (Column 10, Lines 15-65 queue contention management to be used according to the desire of the user, Column 14, Lines 8-50: disclose priority templates to order the jobs in the queue); 
a job executor configured to execute the job accepted by the job acceptor in the order determined by the order determiner (Column 14, Lines 8-50: disclose priority templates to order the jobs in the queue for printing, Figure 7 shows the print queue and jobs in order element 202 being the current print job executed); and 
an unspecified job priority manager (COlumn 10, Line 25-55: key operator/system administrator (KO/SA), KO/SA can arrange to have jobs defined according to job type, immediate walkup need, history of interruptions and other relevant factors, the algorithm can be configured to manage job contention in accordance with the desires of a typical printing system user) configured to manage an unspecified job priority as an execution priority of an unspecified job as the job for which a value that affects the order is not specified (Column 10, Line 25-55: KO/SA can arrange to have jobs defined according to job type, immediate walkup need, history of interruptions and other relevant factors, unspecified job being interpreted as non-interrupt priority jobs), wherein the job acceptor can accept a priority-specified job as the job for which an execution priority is specified as the value and an (Column 3, Lines 51-60 controller for facilitating placement of the jobs into the queue, all jobs accepted, priority-specified job being interpreted as interrupt priority job), wherein the order determiner determines the order of this priority-specified job on a basis of the priority specified in the priority-specified job (Column 14, lines 38-50 priority jobs being the jobs with priority deemed to interrupt/specified other/unspecified jobs, this interrupt capacity depending on the priority based template being used by the contention management), and 
determines the order of the unspecified job on a basis of the unspecified job priority managed by the unspecified job priority manager, and wherein the unspecified job priority manager can accept a specification of the unspecified job priority (Column 4, Lines 44-60 defining the order of the jobs based on which type of jobs are deemed interruption-priority jobs, Column 13, Lines 10-40 shows priorities given to jobs based on the interrupt priority, Figure 10 shows orders based on priority when an interruption job is found).  
With respect to Claim 2, Salgado’224 shows an image forming apparatus wherein the job acceptor can accept an adjacent job-specified job as the job specified as the value for which at least one of an existing job (column 13, Lines 11-4: order determined by interrupt now jobs or do job next jobs), and wherein the order determiner determines the order of this adjacent job-specified job on a basis of the order of the existing job specified in the adjacent job-specified job (column 13, Lines 11-4: order determined by interrupt now jobs or do job next jobs, Figures 9 and 10 showing order being changed based on jobs entering).  
With respect to Claim 3, arguments analogous to those presented for claim 1, are applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRIANA CRUZ/Primary Examiner, Art Unit 2675